Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or reasonably suggest the bulk dispensing system for a laundry treating appliance of independent claims 1 and 16 comprising, inter alia, a housing including an upper housing portion or half and a lower housing portion or half that seat together to define at least one water conduit and define at least one treating chemistry conduit that is fluidly separate from the at least one water conduit and fluidly coupled to a bulk source of treating chemistry, with at least one pump mount provided on the housing; and at least one pump mounted to the at least one pump mount and having a water inlet fluidly coupled to the at least one water conduit, a treating chemistry inlet fluidly coupled to the at least one treating chemistry conduit, and a wash liquid output, the at least one pump adapted to draw a volume of treating chemistry from the at least one treating chemistry conduit and emit a mixture of water and treating chemistry to form a wash liquid.  Such configuration allows for separate treating chemistries, such as a detergent and a fabric softener, to be mixed and supplied to the washing machine at the same internal header housing (see Applicant’s specification, for instance, at ¶¶ [0169]-[0172]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711